Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated April 2, 2007, accompanying the consolidated financial statements of GeoResources, Inc. and subsidiaries included in the Annual Report on Form 10-KSB for the year ended December 31, 2006 which is incorporated by reference in this Registration Statement and Prospectus.We consent to the incorporation by reference in this Registration Statement and Prospectus of the aforementioned report and to the use of our name as it appears under the caption “Experts”. /s/ Richey, May & Co., LLP Englewood, Colorado February
